DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Election I, Species II in the reply filed on 9/13/22 is acknowledged. The traversal is on the ground(s) that the limiter can be used together with the retaining block.  This is found persuasive and the previous Restriction Election requirement is withdrawn. Claims 1-7, 9-11 and 17-26 are pending and examined below. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sphere shaft attachment means comprises a limiter hole” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, 7 and 21 recite the limitations "the vertical axis", “the opposite side of the vertical axis”, “the same side of the vertical axis”.  There is insufficient antecedent basis for these limitations. Examiner notes the “vertical” direction may be inherently known (i.e. bottom to top portion of the putter), however, the claims refer to specific sides of the “vertical axis”. As such, the orientation and the positioning of the claimed vertical axis should be more clearly defined with respect to the golf club to bring definitiveness to the claim. Moreover, recitation to “the same side” of the vertical axis, in addition to its lack of antecedent basis, constitutes indefinite language. One ordinary skill in the art cannot properly ascertain the metes and bounds of a “same side” of a vertical axis without further limitations providing clarity. It is recommended to define the desired angles using references to the golf club structure (i.e. top, bottom, toe, heel side portions) as opposed to the various sides of the vertical axis.
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “the sphere shaft attachment means comprises a limiter hole” is unclear and indefinite. The drawings and detailed description of the specification teach wherein the limiter hole is positioned within the sphere, not the sphere attachment means. Examiner notes prior to amendment to claim 10, the claim scope reflected that shown in the Drawings (i.e. limiter hole on sphere, not sphere shaft attachment means), suggesting this limitation may have been a typographical error from the amendment to claim 10. Applicant should provide clarity. For examining purposes, the limiter hole will be construed as part of the sphere as this appears to be the intended scope. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “the retaining block comprising only one portion” is indefinite as it contradicts base claim 9 which requires “at least two portions”. The scope of claim 11, which includes the limitations of claim 9, cannot be properly ascertained by one ordinary skill in the art due to this conflicting language. 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recite the limitations "said top portion”.  There is insufficient antecedent basis for these limitations

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bowe (US Pat. No. 5,603,666) in view of Jackson (US Pat. No. 7,367,896). 
With respect to claim 1, Bowe teaches a golf club 10, the club comprising: a club head 12 with a striking surface 16 and comprising a spherical cavity (“spherical socket 41” – Fig. 5; column 2, lines 38-60); a rotating mechanism comprising a sphere (“spherical ball” – column 3, lines 9-10); and a shaft 52; wherein the spherical cavity 41 is fitted to receive the sphere (“spherical socket 41” – Fig. 5; column 2, lines 38-60) and the sphere is installed in the spherical cavity 41 of the club head Id.
Bowe further teaches wherein the sphere connects to the shaft via a stem portion (Fig. 2), but does not expressly disclose wherein the sphere itself comprises a shaft retaining means, wherein the shaft is attached to the sphere via the shaft retaining means. However, Jackson, directed to the analogous art of adjustable golf club putters, teaches such features to be known in the art – Fig.’s 8-10 showing sphere 232 with bore to receive shaft 12 (column 7, lines 46-47). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to attach the sphere and shaft of Bowe using the structure of Jackson. The motivation to combine is to facilitate attachment of the shaft and sphere in a convenient and secure manner. Such modification is considered to have a reasonable expectation of success since boring threads in the sphere can be easily accomplished using known boring methods and the primary purpose of Bowe is not frustrated by the combination. 
Lastly, Bowe teaches the use of screws to secure the sphere within the spherical cavity as opposed to a cover plate as claimed. However, Jackson teaches the following to be known in the art: a covering plate 60 comprising an opening 62b to let the shaft 12 pass therethrough (Fig. 15B); and the covering plate 60 limits the movement of the sphere 232 and shaft 12 when it is attached to the club head over the sphere 232 (Fig.’s 8-10, 15B; column 8, lines 33-60; column 9, lines 9-15)).  Hence, at time of invention, one ordinary skill in the art would have found it obvious to use a covering plate as taught by Phillips with the golf club putter of Bowe. The motivation to combine is to provide a securing means of the sphere that can be easily removed and adjusted to allow position customization of the sphere/shaft. The proposed modification is considered to have a reasonable expectation of success. The weighting portions 48/50 can still be used without the setting screws 36 by using a wall like structure around the spherical cavity. Moreover, like Phillips. Jackson teaches a substantially planar top portion of the golf putter, making it compatible for the planar covering plate. 
With respect to claim 5, Bowe teaches a surface level difference around the sphere cavity (Fig.’s 1-2). Jackson teaches installing the covering plate directly over the sphere cavity (Fig.’s 9-10). As such, the combined teaching of Bowe and Jackson teach wherein the surface level difference is used to install the covering plate. The motivation to combine is the same as stated above. 

6.	Claims 2-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bowe (US Pat. No. 5,603,666) in view of Jackson (US Pat. No. 7,367,896). and further in view of Stubbs (US Pat. No. 5,390,919)
With respect to claim 2, Bowe teaches wherein the rotating mechanism comprises a limiter 58, and a limiting cavity 30 located under the sphere limits the movements of the limiter (Fig. 2). Bowe does not expressly disclose how the limiter 58 is installed to the sphere as the drawings appear to show these structures integrally arranged at the bottom of the sphere.  and does not expressly the claimed construction. However, within the golf club putter art, it is known to connect dowel type pins directly into holes of a putter head accessory as evidenced by Stubbs at column 3, lines 40-53; Fig.’s 2, 4). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use a dowel type friction fit into a hole portion for the limiter to sphere connection. The motivation to combine references is to facilitate convenient assembly between the limiter and sphere. Moreover, the limiter in a dowel type connection can be removed should the golfer seek to provide additional customization of the shaft lie angle. 
Such modification has a reasonable expectation of success given the rudimentary nature of dowel type assemblies. 
With respect to claim 3, Bowe teaches wherein the limiting cavity has angulated walls so that the limiter cannot move out of pre-determined angular values (Fig. 2; column 3, lines 10-23).  
With respect to claim 4, Bowe teaches the angular values of the angulated walls inherently comprise an angle on a first side of a vertical axis and inherently comprises an angle on the opposite side of the vertical axis in a plane perpendicular to the striking surface of the club head (Fig. 3) and inherently teaches an angle on the same side of the vertical axis in a plane parallel to the striking surface of the club head (Fig.’s 2, 6). Bowe does not expressly provide these claimed values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, Bowe teaches wherein an angle of the angular walls is a result effective variable for a resulting angle of the shaft, for example, the shaft lie angle (column 3, lines 12-22). As such, one ordinary skill in the art would have found it obvious to select angular values, including within the claimed ranges, through routine experimentation. The motivation to make the modification is to provide a shaft orientation that suits the preferences of the golfer. 
With respect to claim 6, Bowe teaches wherein the limiting cavity having limiting walls angulated so that the limiter cannot move out of pre-determined angular values.  
With respect to claim 7, Bowe teaches angular values of the limiting walls inherently comprise an angle on a first side of the vertical axis and inherently comprises an angle on the opposite side of the vertical axis in a plane perpendicular to the striking surface of the club head (Fig. 3) and inherently teaches an angle on the same side of the vertical axis in a plane parallel to the striking surface of the club head (Fig.’s 2, 6). Bowe does not expressly provide these claimed values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, Bowe teaches wherein an angle of the angular walls is a result effective variable for a resulting angle of the shaft, for example, the shaft lie angle (column 3, lines 12-22). As such, one ordinary skill in the art would have found it obvious to select angular values, including within the claimed ranges, through routine experimentation. The motivation to make the modification is to provide a shaft orientation that suits the preferences of the golfer. 

Allowable Subject Matter
7.	Claims 9, 17-22 and 24-27 are allowed.
Claims 10-11, 21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711